

116 HR 3659 : Danny’s Law
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3659IN THE SENATE OF THE UNITED STATESSeptember 17, 2020 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo establish an Anti-Bullying Roundtable to study bullying in elementary and secondary schools in the United States, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as Danny’s Law.(b)FindingsThe Congress finds the following:(1)This Act is named in honor of Daniel Fitzpatrick, who, in August 2016, when he was 13 years old, tragically took his own life as a direct result of bullying.(2)According to the Centers for Disease Control and Prevention, bullying is among the most commonly reported discipline problems in public schools.(3)Potential effects of bullying include social and emotional distress, physical injury, and increased risk for lowering academic achievement.2.Anti-bullying roundtable(a)EstablishmentThere is established an independent commission to be known as the Anti-Bullying Roundtable (in this Act referred to as the Roundtable).(b)DutiesThe duties of the Roundtable shall be to study and report on bullying in elementary schools and secondary schools in the United States by consulting with State educational agencies and local educational agencies regarding—(1)current policies on bullying;(2)teacher education on bullying and bullying prevention policies;(3)parent and student education on bullying and bullying prevention policies;(4)instances of student violence as a result of bullying;(5)instances of student self-harm as a result of bullying;(6)preventative measures in place at State and local levels; and(7)instances of cyberbullying and practices for addressing cyberbullying.(c)Membership(1)In generalThe Roundtable shall be composed of 15 members, appointed as follows:(A)Three members shall be appointed by the Secretary of Education, and those three members shall represent three different categories of stakeholders described in paragraph (2).(B)Six members shall be appointed by the Speaker of the House of Representatives, three of whom shall be appointed on the recommendation of the majority leader of the House of Representatives, and three of whom shall be appointed on the recommendation of the minority leader of the House of Representatives. The Speaker, the majority leader, and the minority leader of the House of Representatives shall each select individuals who represent at least three different categories of stakeholders described in paragraph (2).(C)Six members shall be appointed by the President pro tempore of the Senate, three of whom shall be appointed on the recommendation of the majority leader of the Senate, and three of whom shall be appointed on the recommendation of the minority leader of the Senate. The President pro tempore, the majority leader, and the minority leader of the Senate shall each select individuals who represent at least three different categories of stakeholders described in paragraph (2).(D)In appointing members of the Roundtable, the Secretary of Education, the Speaker of the House of Representatives, and the President pro tempore of the Senate, to the extent practicable, shall take into account all the other nominees to the Roundtable to ensure as many as possible of the categories of stakeholders described in paragraph (2) are represented. (2)RepresentationThe members of the Roundtable shall include, to the extent practicable, at least one representative of each of the following:(A)Teachers.(B)School leaders.(C)Parents of schoolchildren.(D)Individuals who are at least 16 years of age and who have experienced bullying.(E)Physicians.(F)Child psychologists.(G)Paraprofessionals.(H)School resource officers or other appropriate professionals responsible for school security.(I)Specialized instructional support personnel.(J)Other staff.(K)Other individuals with expertise working with bullied youth.(3)ChairThe members of the Roundtable shall elect one individual to serve as chair.(4)TermsEach member shall be appointed for the duration of the existence of the Roundtable.(5)VacanciesA vacancy in the Roundtable shall be filled in the manner in which the original appointment was made under paragraph (1) and in accordance with the requirements of paragraph (2).(6)PayMembers of the Roundtable shall serve without pay.(d)Time frame for formationNot later than 180 days after the date of enactment of this Act, the designated Members of Congress and the Secretary shall appoint the members described in subsection (c)(1).(e)Powers of Roundtable(1)Hearings and sessionsThe Roundtable may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Roundtable considers appropriate.(2)Obtaining official dataUpon request of the chair of the Roundtable, the Secretary of Education shall work with the heads of appropriate departments or agencies to furnish requested information to the Roundtable.(3)MailsThe Roundtable may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(4)Administrative support servicesUpon request of the Roundtable, the Secretary of Education shall provide to the Roundtable the administrative support services necessary for the Roundtable to carry out its responsibilities under this Act.(f)Reports(1)Best practices reportNot later than 270 days after the date on which the Roundtable has been formed, the Roundtable shall submit to the Secretary of Education, and the Secretary shall make public, a report on best practices concerning bullying, including cyberbullying, in elementary schools and secondary schools in the United States that contains, among other items—(A)recommendations for how to prevent bullying;(B)recommendations for how to best educate educators, administrators, and all relevant school staff on recognizing bullying;(C)recommendations for how parents can best address and discuss with their children the early warning signs of bullying;(D)recommendations for addressing underlying causes of bullying behavior;(E)recommendations to address bullying of at-risk students, including students who are at greater risk of self-harm; and(F)examples of successful evidence-based bullying prevention programming.(2)Final reportNot later than 1 year after the date on which the Roundtable has been formed, the Roundtable shall transmit a final report to the Secretary of Education and the Congress containing—(A)a detailed statement of the findings and conclusions of the Roundtable; and(B)recommendations for lawmakers regarding effective bullying prevention policies.(g)TerminationThe Roundtable shall terminate upon submission of the final report pursuant to subsection (f)(2).(h)Rule of constructionNo data obtained under this Act from State educational agencies, local educational agencies, Federal departments or agencies, or other sources, including information described in subsection (e)(2), shall include or reveal personally identifiable information about any individual.(i)DefinitionsIn this Act, the terms elementary school, local educational agency, paraprofessional, parent, other staff, school leader, secondary school, Secretary, specialized instructional support personnel, and State educational agency have the meaning given those terms, respectively, under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).Passed the House of Representatives September 16, 2020.Cheryl L. Johnson,Clerk